Citation Nr: 1646563	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1991 to February 2001; plus, she had 4 years, 6 months, and 17 days of prior active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that, in pertinent part, denied service connection for bilateral ankle pain and for bilateral leg pain.  The Veteran timely appealed.

In September 2016, the Veteran testified during a hearing before the undersigned in Washington, D.C.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative when further action is required.


REMAND

Records 

Recent VA treatment records are pertinent to the Veteran's claim and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (constructive notice of VA generated documents).

Bilateral Ankle Disability and Bilateral Leg Disability 

The Veteran seeks service connection for bilateral ankle disability and bilateral leg disability, and has asserted that each of the claimed disabilities is part and parcel of, or is secondary to her service-connected disabilities.  Records show that service connection has been in effect for patellofemoral syndrome of the left knee since March 2001, and for right knee arthritis since December 2008.  A February 2105 rating decision granted service connection for degenerative joint disease of the lumbar spine, effective in December 2008.  
 
Service treatment records show that the Veteran presented to the emergency department in April 1998 with complaints of left-sided numbness and weakness, lasting 30 minutes.  Computed tomography scans at the time showed left lacunar infarct, and a provisional diagnosis of cerebrovascular accident.  Her service treatment records also noted left-sided numbness and weakness at the time of a separation examination in March 2001.  Clinical evaluation of the Veteran's lower extremities at the time was normal.

Records also show that service connection has been in effect for cerebrovascular accident with residuals since March 2001, and a September 2001 VA examination report reflects subjective complaints of weakness and numbness that persist on the left side since the stroke.

The report of an October 2001 VA examination reflects a history of thyroid surgery with healed scar.  Records show that service connection has been in effect for hypothyroidism, status-post partial thyroidectomy, since March 2001.

In September 2016, the Veteran referenced internet articles suggesting that hypothyroidism can lead to muscle aches, tenderness, and stiffness, along with joint pains and stiffness; and that, in the absence of physical pathology of the joints or bones, it is possible for hypothyroidism to be the cause of the muscle conditions.  This matter cannot be resolved without further medical clarification.

The Board notes that, in August 2009, a VA nurse practitioner opined that the Veteran's right lower tibia/fibula was normal; and that, on the left, there was fibular with bone island to head of fibular bone, which was not caused by active service.  In November 2011, a VA examiner opined that it is less likely as not that a bilateral ankle disability was caused by or the result of the service-connected knee disabilities because there was no current pathology found to account for complaints of bilateral ankle pain.  In November 2015, another VA examiner opined that the Veteran's left ankle disability was less likely than not (less than 50 percent probability) incurred in or caused by the rigors of physical training in active service; and that there was no pathology found to render a diagnosis of a right ankle disability.

With regard to the Veteran's claim for secondary service connection, the Board finds that no examiner provided an adequate rationale for the opinion as to whether the Veteran's bilateral ankle disability and bilateral leg disability are aggravated by the service-connected disabilities.  

Lastly, in July 2014, the Veteran reported that the full extent of her lower extremity pain resulted from trips to Madison, Wisconsin, and Norway for "cold weather training" in active service.  She contended that sleeping outside on ice "got into" her joints, back, knees, etc.

VA recognizes numerous conditions as the chronic effects of cold exposure.  Specifically, injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone; and the physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  Manual M21-1, part III, Subpart iv, Chapter 4, Section E, Chapter 4.
  
Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Under these circumstances, an examination is needed to determine whether the Veteran has current residuals of cold injury of bilateral ankle and bilateral leg that either had their onset during service or are related to her active service-to specifically include in-service injury from cold exposure during cold weather training in Madison, Wisconsin, and in Norway as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, dated from November 2015; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to determine the etiology of any current bilateral ankle disability and bilateral leg disability found to be present.  The entire record should be provided to the examiner.  The examiner should opine as to:  

(a)  Whether bilateral ankle disability and bilateral leg disability at least as likely as not (50 percent probability or more) either had their onset in active service or are otherwise related to active service, to include the in-service cerebrovascular accident, as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of left-sided numbness and weakness since then.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that any current bilateral ankle and bilateral leg disability either had its onset in service, or is otherwise related to service due to in-service injury from cold exposure during cold weather training in Madison, Wisconsin, and in Norway, as testified to by the Veteran.  The examiner should consider whether any symptoms are more likely to be attributable to a factor other than cold injury.  


(c)  Whether it is at least as likely as not (50 percent probability or more) that a service-connected disability or disabilities, to include the service-connected hypothyroidism, status-post partial thyroidectomy, and/or service-connected knee and/or back disabilities, caused bilateral ankle disability and bilateral leg disability.  Please provide a complete explanation for the opinion.

(d)  Whether it is at least as likely as not (50 percent probability or more) that a service-connected disability or disabilities, to include the service-connected hypothyroidism, status-post partial thyroidectomy, and/or service-connected knee and/or back disabilities, aggravated (i.e., chronically worsened) the Veteran's bilateral ankle disability and bilateral leg disability beyond the natural progress of the disease.  Please provide a complete explanation for the opinion.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's bilateral ankle disability and bilateral leg disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions and conclusions expressed must be supported 
by a complete rationale in a report.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the 


The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




